DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With review of the applicant’s Remarks and prior art Norrell, the prior art is considered to also teach the amended subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Norrell US 2017/0214115.
As to claim 1, Norrell teaches a module for a base station monopole (figures 1-12, paragraph 0033, radio (or power) pole 100 housing cellular radio equipment) comprising:
a wall defining an interior space, the wall comprising an opening configured to receive electronic equipment and at least one vent opening positioned on the wall opposite the opening (figures 1-9, paragraphs 0033-0037, radio pole 100 comprises pipe 102 that defines a longitudinal interior cavity 104 for housing cellular wireless equipment; figures 1 and 8 show the front of the pole 102 with vents 136 on cover doors 124 and figures 2 and 9 show the back of pole 102 with vents 136 opposite the front vents),  and
a reinforcement member secured to the wall, wherein the reinforcement member extends vertically, wherein the module has a longitudinal axis and the reinforcement member extends parallel to the longitudinal axis, wherein the reinforcement member extends beyond the at least one vent opening along the longitudinal axis, and wherein the reinforcement member includes a gap such that the reinforcement member is spaced apart from and not in contact with the wall, the gap laterally aligned with the at least one vent opening and extending for a height of the at least one vent opening with respect to the longitudinal axis (figures 2-4 and 9-10, paragraphs 0033-0037, structural spine 116 extends along the back of the pipe 102 across the middle of the upper and lower back vents 136, the two or three mounting channels 108 extend longitudinally proximate to an interior surface 110 of the interior cavity 104 of the pipe 102 to provide structural stability, an electric conduit and support to radio equipment 114; the mounting channels 108 and structural spine 116 are each a “reinforcement member”, connected to ribs 118 which are placed proximate to the interior cavity 104).

As to claim 2 with respect to claim 1, Norrell teaches the reinforcement member comprises at least one of a tubular structure, a C-shaped channel, a square channel, a rectangular channel, an I-beam, an H-beam or combinations thereof (figures 4 and 11, paragraphs 0034-0035, structural spine 116 and channels108 are configured as generally C-shaped structural channels).

As to claim 4 with respect to claim 1, Norrell teaches the module further comprising a second lower opening configured to receive electronic equipment, the wall comprising at least one second lower vent opening positioned on the wall opposite the second lower opening, wherein the reinforcement member extends beyond the at least one vent opening and the at least one second lower vent opening along the longitudinal axis (figures 2-5 and 9-11, paragraphs 0036 and 0037, two vents 136 mounted to upper and lower front doors 124 with additional vents 136 opposite the upper and lower doors 124 on the back side of pipe 102; the structural spine 116 extends along the back of the pipe 102 across the middle of the upper and lower back vents 136).

As to claim 5 with respect to claim 4, Norrell teaches wherein the at least one vent opening comprises two upper vent openings and the at least one second lower vent opening comprises two lower vent openings, the reinforcement member being positioned between the two upper vent openings and between the two lower vent openings (figures 3, 8 and 9, paragraphs 0036 and 0037, two vents 136 mounted to each upper and lower front doors 124 with additional vents 136 opposite the upper and lower doors 124 on the back side of pipe 102; the structural spine 116 extends along the back of the pipe 102 across the middle of the upper and lower back vents 136).

As to claim 7 with respect to claim 1, Norrell teaches the reinforcement member is positioned opposite to the opening (figures 2-4 and 9-10, paragraphs 0036 and 0037, the structural spine 116 extends along the back of the pipe 102 across the middle of the upper and lower back vents 136, the back vents opposite the front side vents 136 positioned on doors 124, the upper and lower “opening”).

As to claim 8 with respect to claim 1, Norrell teaches the reinforcement member is attached to the wall by a weld, a braze, fasteners, rivets or combinations thereof (paragraph 0035, the structural spine 116 extends along a back of the pipe, used to provide structural support and hold the pipe 102; the structural spine 116, mounting channels 108 and/ or ribs 118 are connected together by welding and/ or using fasteners).


Allowable Subject Matter
Claims 9-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  As to independent claims 9 and 20, the prior art teaches a module for a base station monopole comprising a pipe defining a longitudinal interior cavity for housing cellular radio equipment, vents are positioned on upper and lower doors on the front of the pipe and additional vents are positioned opposite the doors on the back of the pipe and a structural spine or “reinforcement member” extending longitudinally through the interior cavity and attached to the back wall of the pipe opposite the front doors or “opening” and adjacent the vents on the back side of the pipe, see Norrell US 2017/0214115. The prior art made of record do not specifically teach the module for the base station monopole comprising a baffle supported adjacent the wall (of the pipe), the baffle having an intake opening and an exhaust opening in communication with the vent opening, wherein the intake opening is laterally offset from the exhaust opening.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644